Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 17, 2013 SLVO Silver Shares Covered Call ETN Credit Suisse AG, Investor Solutions April 2013 Executive Summary Credit Suisse Silver Shares Covered Call ETN Ticker SLVO Intraday Indicative Value Ticker SLVO.IV Bloomberg Index Ticker QSLVO CUSIP 22542D449 Primary Exchange Nasdaq ETN Annual Investor Fee 0.65%1 Inception Date 4/16/2013 Index Credit Suisse NASDAQ Silver FLOWSTM 106 Index 1 Because of daily compounding, the actual investor fee realized may exceed 0.65% per annum Credit Suisse AG, Investor Solutions April 2013 2 Executive Summary Credit Suisse Silver Shares Covered Call ETN First exchange traded product in the US offering a covered call strategy on a silver investment Follows the recent launch of GLDI, a similar product on gold shares. Provides variable monthly cash distributions A scalable covered call solution for advisors and investors to deploy across a range of portfolio sizes and asset allocations The Index notionally sells a 6% out-of-the-money call option each month while maintaining a notional long position in shares of the iShares® Silver Trust ETF (ticker: SLV UP ) (SLV shares) Investors have a maximum upside each month of approximately 6% plus the premium generated Investors have full exposure to the downside of the Index Credit Suisse AG, Investor Solutions April 2013 3 Covered Call Strategies Payoff at Expiration An investor establishes a long position in a stock and an equal number of call options are sold The seller of a call option agrees to sell the underlying stock at a specific strike price upon the expiration of the call option A premium is received by the seller in consideration for the sale of the option At expiration of the call option: If the stock price is less than the strike price, the option expires worthless If the stock price is greater than the strike price, the call option seller delivers the stock, and forgoes any gain above the strike price Source: Bloomberg Professional Credit Suisse AG, Investor Solutions April 2013 4 iShares® Silver Trust ETF (SLV) Calendar Months Return Distribution (Jan 2007  Mar 2013) 2an 5.07% 14.43% 11.79% -3.86% -9.24% 19.82% 3.64% Feb 4.51% 16.95% 2.88% 1.07% 20.87% 3.93% -9.53% Mar -5.47% -13.36% -0.70% 6.66% 11.05% -6.47% -0.40% Apr -0.13% -1.88% -4.53% 6.53% 27.50% -4.05% May 0.36% -0.28% 26.70% -1.26% -19.80% -10.46% Jun -7.72% 3.54% -13.51% 1.00% -10.00% -1.15% Jul 3.66% 1.55% 2.39% -3.46% 14.81% 1.76% Aug -6.28% -23.73% 6.72% 7.68% 4.12% 13.53% Sep 13.81% -11.37% 12.04% 12.57% -28.53% 8.74% Oct 5.16% -19.16% -1.89% 13.42% 15.67% -6.60% Nov -3.20% 6.79% 12.94% 13.53% -4.31% 3.49% Dec 5.73% 9.48% -8.88% 9.99% -15.81% -9.24% The iShares® Silver Trust ETF was launched on April 21, 2006 Over the 75 calendar months from Jan 2007  Mar 2013, the iShares ® Silver Trust ETF (SLV) appreciated more than 6% in a single month 24 times, roughly about 1/3 of the time The average calendar month gain from Jan 2007  Mar 2013 was 1.62% The above data is based on the historical performance of the SLV shares on the primary exchange from January 1, 2007 to March 31, 2013. Historical performance is not indicative of future performance.
